DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claim 23 – 36 and 55 in the reply filed on 08/30/2022 is acknowledged.
Claims 1-22, 37-53, 54 and 56 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/2022.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
Claims 23 and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 30 and of copending Application No. 20110285356 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims are overlapping in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Current Application: 17/114,448
US Patent 9121910
Claim 23:
A method to determine a state of health of a battery and charge the battery via charging circuitry, wherein the battery includes at least two terminals, the method comprising:

(a) determining the battery’s partial relaxation time, peak amplitude of a voltage change, full relaxation time, overpotential, available stored charge, and/or impedance;

(b) based on the battery’s partial relaxation time, peak amplitude of a voltage change, full relaxation time, overpotential, available stored charge, and/or impedance determined in (a), determining that a state of health of the battery has decreased over time or use of the battery; and

(c) based at least in part on the battery’s state of health having decreased, lowering a charge current applied to the battery during a charging process for the battery.
Claim 10:
A method to adaptively charge a battery, wherein the battery includes at least two terminals, the method comprising:
 applying a charge signal to the terminals of the battery, wherein the charge signal includes a plurality of charge packets, wherein each charge packet includes at least one pulse; 
measuring a voltage at the terminals of the battery; determining data which is representative of a first relaxation time of the battery, wherein the first relaxation time is an amount of time between (i) a time corresponding to (a) an end of the at least one pulse of a first charge packet of the charge signal and/or (b) a peak of a change in the voltage at the terminals of the battery due to the at least one pulse of the first charge packet and (ii) a time corresponding to when the voltage at the terminals of the battery/cell decays to at least a first predetermined voltage; determining data which is representative of a second relaxation time of the battery, wherein the second relaxation time is an amount of time between (i) a time corresponding to (a) an end of the at least one pulse of a second charge packet of the charge signal and/or (b) a time corresponding to a peak of a change in the voltage at the terminals of the battery due to the at least one pulse of the second charge packet and (ii) a time corresponding to the voltage at the terminals of the battery/cell decays to at least a second predetermined voltage; and adapting one or more characteristics of the charge signal based on or using data which is representative of the first relaxation time and the second relaxation time.
Claim 55:
A system for charging a battery including at least two terminals, the system comprising: charging and/or monitoring circuitry designed or configured to apply a charge signal to the battery; and control circuitry, coupled to the charging and/or monitoring circuitry designed or configured to cause the system to: (a) determine the battery’s partial relaxation time, peak amplitude of a voltage change, full relaxation time, overpotential, available stored charge, and/or impedance; (b) based on the battery’s partial relaxation time, peak amplitude of a voltage change, full relaxation time, overpotential, available stored charge, and/or impedance determined in (a), determine that a state of health of the battery has decreased over time or use of the battery; and

(c) based at least in part on the battery’s state of health having decreased, lower a charge current applied to the battery during a charging process for the battery.

Claim 30:
An apparatus to adaptively charge a battery, wherein the battery includes at least two terminals, the apparatus comprising: charging circuitry, coupled to the battery, to generate a charge signal and apply the charge signal to the terminals of the battery, wherein the charge signal includes a plurality of charge packets, wherein each charge packet includes at least one pulse; measuring circuitry, coupled to the battery, to measure a voltage at the terminals of the battery; control circuitry, coupled to the charging circuitry and the measuring circuitry, and configured to (i) receive data which is representative of the voltage at the terminals of the battery from the measuring circuitry and send one or more control signals to the charging circuitry, wherein the control circuitry is configured to: determine data which is representative of a relaxation time of the battery, wherein the relaxation time is an amount of time for the voltage at the terminals of the battery/cell to decay to a predetermined voltage; and generate the one or more control signals using data which is representative of a relaxation time to adapt one or more characteristics of the charge signal.



Regarding claims 23 – 36, please see arguments above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150377976 A1	Maluf; Nadim et al.: teaches an adaptive charging system based on relaxation times. 
US 9461492 B1	Berkowitz; Fred et al. teaches an adaptive charging system based on relaxation times. 
US 20140021959 A1	Maluf; Nadim et al. teaches an adaptive charging system based on relaxation times. 
US 20120200266 A1	Berkowitz; Fred et al. teaches an adaptive charging system based on relaxation times. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859